Citation Nr: 0638079	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to February 12, 2003 
for service connection for Reiter's disease, right shoulder 
arthritis, left shoulder arthritis, cervical spine arthritis 
with radiculopathy, left upper extremity neuritis, right 
upper extremity neuritis, lower left extremity neuritis, 
lower right extremity neurosis, lumbar spine arthritis and 
stenosis, impotence, and special monthly compensation.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

This veteran had active service from May 1952 to February 
1954. 

This matter is before the Board of Veterans Appeals (Board) 
on the appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

Claims for service connection for Reiter's disease, all 
secondary conditions, and special monthly compensation were 
not filed prior to February 12, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 2003 
for the award of service connection for Reiter's disease, all 
secondary conditions, and special monthly compensation have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2006).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify y & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)) imposes obligations on VA in terms of its duty to 
notify and assist claimants. Under the VCAA, when VA receives 
a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

As to all issues on appeal, VA advised the veteran of the 
essential elements of the VCAA in a March 2003 letter, which 
was issued prior to the initial consideration of the claim 
and in a February 2005 letter issued after the decision.  VA 
informed the veteran that if he provided authorization to 
obtain treatment records from a non-VA facility, it would 
obtain the records for him, but that he must provide enough 
information so that VA could request any relevant records. It 
told him that VA was responsible for obtaining any evidence 
held by a government agency.

While the letters did not specifically tell the claimant to 
provide any evidence in his possession that pertained to the 
claims, as a practical matter, the Board finds that he has 
been notified of the need to provide such evidence. The 
letters specifically informed the veteran that the purpose of 
the letter was to inform the veteran of the evidence 
necessary to substantiate the claims and also told him where 
to send the information or evidence. They told the veteran 
that it was ultimately his responsibility to make sure VA 
received any records that were not in the possession of a 
federal department or agency.  In other words, the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims. Moreover, there is 
no allegation from the claimant that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of the claims.  With regard to the delayed 
timing of the February 2005 letter, the RO accomplished 
further process and adjudication as reflected in the July 
2005 supplemental statement of the case.  Thus, there is no 
prejudice to the veteran because the 2005 letter postdated 
the rating decision.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such.  Specifically, (1) he meets 'veteran status;' (2) and 
(3) he is currently service connected for several 
disabilities and he is aware that in order to establish 
service connection, there needs to be evidence of a current 
disability and a relationship between the disability and 
service; (4) he is aware of the evidence necessary to 
establish a degree of disability and has not contested the 
ratings assigned, and (5) he is aware of how effective dates 
are assigned.  Thus, any error in the failure to issue a 
letter addressing these elements is harmless because he 
either already meets these elements or is aware of what it 
would take to meet these elements.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's claims file contains available VA medical 
records and private medical records identified by the 
veteran.  The Board notes that the veteran claims that he was 
treated at a VA hospital in 1983 but these records are not 
available.  However, as the effective date of the veteran's 
claim in this is based on the date of the veteran's claim as 
opposed to the onset of symptoms, these records are not 
necessary for the Board to proceed to a decision.  Efforts to 
obtain these records are documented in the record, and it is 
clear that further efforts would be futile.

VA did not provide examinations in connection with the claims 
for an earlier effective date; however, this claim does not 
warrant an examination. See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is only necessary to make a decision on the claim 
when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  Id. at (d)(2)(A)-(C); 
see also 38 C.F.R. § 3.159(c)(4) (2006).

As to the claim for an earlier effective date, it does not 
meet any of the statutory requirements for entitlement to a 
VA examination or medical opinion.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  

Analysis

Service connection for Reiter's disease and all secondary 
conditions, and entitlement to special monthly compensation 
were awarded in a July 2003 rating decision and the 
disabilities were assigned an effective date of February 12, 
2003.  

The veteran asserts that an effective date prior to February 
12, 2003 is warranted.  Essentially, the veteran testified 
that since he was diagnosed with Reiter's disease in 1979 and 
informed VA hospitals and employees of the diagnosis and its 
connection to service, the effective date for the grant of 
service connection should be in 1979.  Additionally, the 
veteran claims that he was hospitalized in 1983 at a VA 
hospital and spoke to a physician about the relationship of 
Reiter's disease to his service-connected ulcer.  He believed 
that the VA hospital arranged for compensation benefits.

Generally, the effective date of an award based on a claim 
for service connection is the date of receipt of the claim or 
the date entitlement arose, whichever is the later date. 38 
C.F.R. § 3.400; see also 38 U.S.C.A. § 5110(a) (effective 
date for service connection shall not be earlier than the 
date of claim).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the claims file shows that the veteran submitted 
his claim for service connection for Reiter's syndrome in a 
February 12, 2003 letter.  Attached to his claim was a VA 
Form 21-4138, Statement in Support of Claim, wherein he 
stated that he was diagnosed with Reiter's syndrome in 
January 2003.  VA treatment records also indicate that the 
veteran was formally diagnosed with Reiter's syndrome in 
January 2003.  

In a March 2003 letter, a VA rheumatologist stated that the 
veteran's diagnosis of Reiter's syndrome was initiated by an 
infectious agent, including bacteria that infect the bowel 
and cause chronic diarrhea.  

An April 2003 private treatment record shows that the veteran 
was seen in 1979 and gave a history of dysentery in 1955 with 
multiple chronic ulcers that were non-amoebic in origin.  The 
physician opined that it was certainly likely and highly 
possible that the dysentery that the patient had in the 
1950's was causally associated with the appearance of his 
Reiter's syndrome.  The physician's 1979 treatment record 
showed severe degenerative arthropathy of the cervical and 
lumbosacral spine with discopathy at multiple levels, and 
probable multiple level radiculopathy.    
 
In a June 2003 VA examination, the examiner opined that it 
was at least as likely as not that the veteran's arthritis in 
his cervical spine, lumbar spine, left shoulder, and right 
shoulder were secondary to his service-connected condition.   

In a May 2004 letter from a private physician, the physician 
noted that the veteran was identified as having Reiter's 
syndrome in 1979.  The physician stated that he was baffled 
as to why the compensation was not retroactive to the onset 
of the veteran's symptomatology.  
  
In the present case, the applicable regulation states that 
the effective date will be the later date between the date of 
claim and the date the disability arose.  See 38 C.F.R. § 
3.400.  Though the date of the veteran's initial diagnosis of 
Reiter's disease is in January 2003, an August 1979 private 
treatment record shows that the veteran had polyarthritis and 
other symptoms and signs consistent with Reiter's syndrome.  
The veteran's claim for service connection for Reiter's 
disease was February 12, 2003.  Applying the regulation to 
the facts in this case,  the correct effective date is the 
date of the veteran's claim, February 12, 2003, as that is 
the later date between the date of claim and the date the 
disability rose.  Id.   

The Board acknowledges the veteran's contention that he 
experienced medical conditions associated with Reiter's 
disease as early as 1979 and that the effective date should 
be back to 1979, or at least in 1983 when he presented to the 
VA hospital and discussed the relationship between his joint 
problems and service-connected disability with physicians.  
However, the fact remains that he did not file a claim based 
upon these symptoms or its complications until February 12, 
2003.  Id.  Therefore, an effective date prior to February 
12, 2003 is not warranted given these facts.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for an earlier effective date for the award 
of service connection for Reiter's disease and all secondary 
conditions, and for special monthly compensation.  The 
benefit-of-the- doubt rule is not for application. 
See Gilbert, 1 Vet. App. at 55.  





ORDER

An effective date prior to February 12, 2003 for service 
connection for Reiter's disease and all secondary conditions, 
and for special monthly compensation is denied.




____________________________________________
HOLLY E. MOEHLMANN  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


